DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments on 12/22/2020. Claims 1-3 have been amended. Amendments to the claims have overcome the 35 USC 112(f) interpretation. Applicant has filed a certified copy of JP2018-104949 on 11/15/2019 and therefore the priority of the instant application has been noted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (US PUB. 20170139390) in view of Yamane (US PUB. 20050033457) in further view of Nagao (US PUB. 20190018387). 

Regarding claim 1, Shimoda teaches a ladder display system comprising: 
a first controller having a first ladder program for controlling a machine (0010 “the sequence-control programming method comprising providing plural types of given ladders respectively describing plural types of commands separately from each other by ladder logic”, 0046 “a controller 22 configured to control at least one of the robot 12 and the operating instruments 24 in accordance with the control program P generated by the sequence-control programming apparatus 30”, controller uses ladder program for controlling of a machine.); 
and [a second controller] having a second ladder program that performs input/output processing with the first ladder program for controlling the machine (0032 “The given ladders Lg respectively describe, separately from each other by using ladder logic, the plural types of commands (e.g., operation commands to the robot and/or the process machine) supposed to be probably necessary for the operating system 14 to execute a specific operation (e.g., workpiece processing by the process machine). Each of the given ladders Lg is able to constitute a part of the control program P”, 0071, plural ladder programs work in conjunction for controlling of the machine. The ladders perform input output processing as shown in 0071.)
 wherein the ladder display system (0066) is configured to: 
specify, [by the second controller], a signal of the second ladder program and request, [by the second controller], the first controller to transmit at least a part of the first ladder program (fig. 14, 0079, “In the ladder edit screen 70, an Lg field 72 in which the item numbers of the plurality of desired given ladders Lg placed in the conversion operation folder are randomly listed, and an Ls field 74 in which the item numbers of the given ladders Lg included in the converted system-compatible ladder Ls are listed in the execution order, are displayed”, 0077 “for converting the plurality of desired given ladders Lg into the single system-compatible ladder Ls.”, Lg field are the first ladder program. The Ls field is the second ladder ;
and display, by the [second] controller, at least the part of the first ladder program (fig. 10a, fig. 8, 0024, 0072, Fig. 10a as described in 0024 displays the Ls based on the Lg ladders of fig. 8.)
Shimoda does not teach a second controller, generate, by at least one of the first controller and the second controller, an input/output signal table relating an input/output signal of the first ladder program to an input/output signal of the second ladder program, including a signal of the first ladder program that corresponds to the specified signal in the input/output signal table, transmit, by the first controller, the at least a part of the first ladder program to the second controller.
Yamane teaches a second controller (0042 there are a plurality of PLCs that are involved with the ladders)
generate, by at least one of the first controller and the second controller, an input/output signal table relating an input/output signal of the first ladder program to an input/output signal of the second ladder program (fig. 11, 0057 “The operand of the IN command is an input variable, and this command is for inputting data to the input variable…operand of the CHECK command is an output variable and this command is for checking a change in the output variable against input data” 0070 “reuse a test sequence for "clamp 1 module" when the total system ladder test sequence shown in FIG. 11 is being created, for example, "clamp 1 action command" firstly replaces IN command by CHECK command because it is an inner variable in the total system ladder but "clamp 1 output S1" remains as it is because it is an input variable also in the total system ladder”, 0015 “analyzing a test target ladder program” the clamp test sequence and the total system test are both ladder programs. These two ladder programs have tables of their input and outputs as shown in 0057 and fig. 11. These inputs and outputs are then related.),
specify, by the second controller (0042), a signal of the second ladder program (fig. 11 shows the total system ladder test sequence which corresponds to the second ladder program) The signals from this ladder program are specified.) [and request, by the second controller, the first controller] to transmit at least a part of the first ladder program including a signal of the first ladder program that corresponds to the specified signal in the input/output signal table (0068 “data importing part 17 is therefore adapted such that the sequences set at the time of the module test can be thereby used again also at the time of the overall system test”, 0070, 0072 “Next, the destination position of the total system test sequence specified by the user is obtained (Step ST22). In the example of FIG. 11, step numbers after "5" in the total system ladder are specified as destination positions.”, 0015 “analyzing a test target ladder program” the first ladder program corresponds to the clamp 1 test sequence. The signals from this first ladder program are shown in the table in figure 11. This signal data that is also shown in the table is transmitted.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sequence control programming teachings of Shimoda with the ladder program verification systems of Yamane because the cited prior art are all directed towards ladder programming and because Yamane teaches a means for allowing a mechanical designer without any knowledge of a ladder to carry out a test at a high level (0016). 
Shimoda and Yamane do not teach and request, by the second controller, the first controller] to transmit, and transmit, by the first controller, the at least a part of the first ladder program to the second controller.
Nagao further teaches and request, by the second controller, the first controller to transmit (0036 “the input controller 11, in the case where an instruction related to display of the ladder program 51 (display of the ladder diagram) is detected, transmits information indicating the contents of the instruction to the display controller 15”, one controller transmits to another controller ladder information.)
transmit, by the first controller, the at least a part of the first ladder program to the second controller (0034 “The ladder program 51 is read out by the controller 10…and transmitted to the PLC”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sequence control programming teachings of Shimoda and the ladder program verification systems of Yamane with the ladder data transmission teachings of Nagao because the references are all directed towards the workings of a ladder based control system and because Nagao teaches a means for easily debugging and investigating the cause of fault in a ladder program (0011). 

Regarding claim 2, Shimoda, Yamane and Nagao teaches the ladder display system according to claim 1.
Yamane and Nagao further teach wherein the second controller displays at least the part of the first ladder program transmitted by the first controller (Nagao, 0033 “The display 30 displays the ladder diagram corresponding to the ladder program 51, in accordance with control by a display controller 15”, 0034 “The ladder program 51 is read out by the controller 10…and transmitted to the PLC” fig. 2, Nagao shows ladder program in fig. 2 that is transmitted from one controller to another controller.) in a pop-up area, in a different window, on a different display, or in a different tab area (Yamane, fig. 7, 0060 “by displaying a test sequence as shown in FIG. 7 on the monitor screen through a test content displaying part 19” Figure 7 of Yamane is on a different window than the ladder display shown in figure 2 of Nagao.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (US PUB. 20170139390) in view of Yamane (US PUB. 20050033457) in further view of Nagao (US PUB. 20190018387) in further view of Mittal et al (US PUB. 20150242296, herein Mittal).

Regarding claim 3, Shimoda, Yamane and Nagao teach The ladder display system according to claim 1.
Shimoda teaches the first ladder program and second ladder program 0032 “The given ladders Lg respectively describe, separately from each other by using ladder logic, the plural types of commands (e.g., operation commands to the robot and/or the process machine) supposed to be probably necessary for the operating system 14 to execute a specific operation (e.g., workpiece processing by the process machine). Each of the given ladders Lg is able to constitute a part of the control program P”, 0071, plural ladder programs are shown.)
Shimoda, Yamane, and Nagao do not teach wherein first controller outputs a trace of a waveform of a signal of at least the part of the first ladder program corresponding to the specified signal of the second ladder program.
 Mittal teaches wherein first controller outputs a trace of a waveform of a signal of at least the part of the first ladder program corresponding to the specified signal of the second ladder program (fig. 3C, 4, 0019 “FIG. 3C illustrates a graphical representation of the two sequence traces according to an embodiment herein” 0034 “event traces that include a current sequence trace and a reference sequence trace is obtained”, 0035, Shimoda teaches the first and second ladder and the relationship between them where the first ladder program is used to create the second ladder program. Mittal teaches showing the traces of the current and reference traces. Fig.3c shows the waveforms.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sequence control programming teachings of Shimoda with the ladder program verification systems of Yamane with the waveform teachings  Mittal because it would allow to indicate the differences in between the different sequences (0009).

Relevant Prior Art
	Kay et al (US PUB. 20060190106) has been deemed relevant prior art since it is also focused on the transferring of ladder programs. 


Response to Arguments
Applicant’s arguments, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimoda (US PUB. 20170139390) in view of Yamane (US PUB. 20050033457) in further view of Nagao (US PUB. 20190018387).
Applicant on page 4 explains the claimed invention by pointing to the instant application’s specification. Applicant then argues this sequence of steps that are described from the instant specification are not taught by the cited prior art. 
The claim language is being examined in the office action and amendments to the claim have caused a new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116